Title: John Adams to the president of Congress, 10 April 1784
From: Adams, John
To: President of Congress


        
          Sir
          The Hague April 10. 1784.
        
        I have the Honour to inclose to Congress a Copy of a Letter from the Baron De Thulemeier, and a Copy of a Project of a Treaty transmitted to me, by the order of the King of Prussia. I Should hope it might be examined in Congress or by a Committee and that Instructions may be sent, concerning any Changes to be made in the Articles, together with a Commission to treat and conclude to Such Persons, or Person as Congress Shall please to appoint.
        With the greatest Respect, I have the / Honour to be Sir your most obedient / and most humble Servant
        
          John Adams.
        
      